EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Gross Roy on February 28, 2022, via telephone.
This application has been amended as follows:

In the Claim

1. (currently amended), A self-capacitive touch substrate, comprising: 
a display area; 
a peripheral area; 
a plurality of self-capacitive touch electrodes disposed in the display area;  
a plurality of touch electrode leads connected to the self-capacitive touch electrodes;
a thin film transistor switching circuit disposed in the peripheral area; and 
a self-capacitive touch electrode lead disposed in the peripheral area; 
wherein each of the self-capacitive touch electrodes is connected to one of the touch electrode leads; 
wherein the plurality of self-capacitive touch electrodes are disposed in a matrix having multiple rows and multiple columns; 
wherein the plurality of self-capacitive touch electrodes are disposed in groups;

wherein the self-capacitive touch substrate comprises a long terminal and a short terminal;
wherein the plurality of touch electrode leads comprise a metal grid wiring, a channel width of the metal grid of the metal grid wiring is greater than a width of three grid units, and the metal grid comprises multiple fractures;
wherein the thin film transistor switching circuit is a two-stage thin film transistor comprising a first thin film transistor and a second thin film transistor, and wherein the first thin film transistor comprises a touch electrode lead, a flexible printed circuit board (FPC) terminal touch electrode lead, a source and a drain of an array substrate[[
wherein adjacent two touch electrode leads corresponding to one of the thin film transistors to constitute a data selecting circuit, and wherein an adjacent clock signal is transmitted to gates of the first thin film transistor and the second thin film transistor to sequentially drive the first thin film transistor and the second thin film transistor at high driving speed.

8. (currently amended), A self-capacitive touch substrate, comprising: 
a display area; 
a peripheral area; 

a plurality of touch electrode leads connected to the self-capacitive touch electrodes;
a thin film transistor switching circuit disposed in the peripheral area; and 
a self-capacitive touch electrode lead disposed in the peripheral area;  
wherein each of the self-capacitive touch electrodes is connected to one of the touch electrode leads; 
wherein the plurality of self-capacitive touch electrodes are disposed in a matrix having multiple rows and multiple columns; 
wherein the plurality of self-capacitive touch electrodes are disposed in groups;
    wherein the plurality of self-capacitive touch electrodes are connected to the thin film transistor switching circuit in a grouping manner; 
wherein the self-capacitive touch substrate comprises a long terminal and a short terminal;
wherein the thin film transistor switching circuit is a two-stage thin film transistor comprising a first thin film transistor and a second thin film transistor, and wherein the first thin film transistor comprises a touch electrode lead, a flexible printed circuit board (FPC) terminal touch electrode lead, a source and a drain of an array substrate [[
wherein adjacent two touch electrode leads corresponding to one of the thin film transistors to constitute a data selecting circuit, and wherein an adjacent clock signal is transmitted to gates of the first thin film transistor and the second thin film transistor to sequentially drive the first thin film transistor and the second thin film transistor at high driving speed.

17. (currently amended), A display device, comprising:
a self-capacitive touch substrate, wherein the self-capacitive touch substrate comprises: 
a display area; 
a peripheral area; 
a plurality of self-capacitive touch electrodes disposed in the display area;  
a plurality of touch electrode leads connected to the self-capacitive touch electrodes;
a thin film transistor switching circuit disposed in the peripheral area; and 
a self-capacitive touch electrode lead disposed in the peripheral area;  
    wherein each of the self-capacitive touch electrodes is connected to one of the touch electrode leads; 
wherein the plurality of self-capacitive touch electrodes are disposed in a matrix having multiple rows and multiple columns; 
wherein the plurality of self-capacitive touch electrodes are disposed in groups;
    wherein the plurality of self-capacitive touch electrodes are connected to the thin film transistor switching circuit in a grouping manner
wherein the self-capacitive touch substrate comprises a long terminal and a short terminal;
wherein the thin film transistor switching circuit is a two-stage thin film transistor comprising a first thin film transistor and a second thin film transistor, and wherein the first thin film transistor comprises a touch electrode lead, a flexible printed circuit board (FPC) terminal touch electrode lead, a source and a drain of an array substrate[[
wherein adjacent two touch electrode leads corresponding to one of the thin film transistors to constitute a data selecting circuit, and wherein an adjacent clock signal is transmitted to gates of the first thin film transistor and the second thin film transistor to sequentially drive the first thin film transistor and the second thin film transistor at high driving speed.




Allowable Subject Matter
2.         Claims 1-14 and 16-19 are allowed.

 3.       This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 01/20/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein the thin film transistor switching circuit is a two-stage thin film transistor comprising a first thin film transistor and a second thin film transistor, and wherein the first thin film transistor comprises a touch electrode lead, a flexible printed circuit board (FPC) terminal touch electrode lead, a source and a drain of an array substrate [[, a drain]], and a gate, and wherein the touch electrode lead and the FPC terminal touch electrode lead connect to the source and the drain of the array substrate by via hole, and wherein the second thin film transistor structure and the first thin film transistor structure are the same; and wherein adjacent two touch electrode leads corresponding to one of the thin film transistors to constitute a data selecting circuit, and wherein an adjacent clock signal is transmitted to gates of the first thin film transistor and the second thin film transistor to sequentially drive the first thin film transistor and the second thin film transistor at high driving speed” as to claims 1, 8 and 17. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628